DETAILED ACTION
Claims 1, 3-7, 9, 11, 12, 14, 15, and 17-23 are pending in the instant application, Applicant amending claims 1, 3, 7, 9, 11, 12, 14, 15, 17, and 20, canceling claims 2, 8, 10, 13, and 16, and adding claims 22-23. As Applicant cancelled claims 2, 8, 10, 13, and 16, all previous rejections of those claims are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1, 3-7, 9, 11, 12, 14, 15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-9 and 11-21 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
acquiring positional information and processing progress information of outstanding orders of each performer of a plurality of performers in a monitored area

considers the positional information and the processing progress information of outstanding orders of the plurality of performers in the monitored area.


Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. This type of abstract idea is shown in claim 1 by:
determining the transport capacity of the monitored area according to the positional information and the processing progress information of outstanding orders of each performer

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating the supply and demand of taxis in an area. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any 

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
wearable device carried by the performer

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because these additional elements only add insignificant extra-solution activity to the abstract idea, namely data gathering. See MPEP 2106.05(g).


The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims further include:
a processor; 
a machine-readable storage medium;

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims further include:
a processor; 
a machine-readable storage medium;

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite 1-9 and 11-21 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 
	
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, 11, 12, 14, 15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baggott, US 2018/0025298, in view of Mohr, US 2017/0228845.
NOTE: Bold text is previously presented claim language.
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
A method for monitoring transport capacity, comprising:
acquiring positional information and processing progress information of outstanding orders of each performer of a plurality of performers in a monitored area from a wearable device carried by the each performer; and
Baggott (paragraphs 57, 67, and 90) teaches concerning positional information from a user device.

determining the transport capacity of the monitored area according to the positional information and the processing progress information of outstanding orders of each performer, wherein the transport capacity considers the positional information and the processing progress information of outstanding orders of the plurality of performers in the monitored area, and the monitored area comprises at least one region;
Baggott (paragraph 74) teaches concerning determining the number of active delivery agents in an area.

wherein the determining the transport capacity of the monitored area comprises:
determining the transport capacity of the at least one region according to the positional information and the processing progress information of outstanding orders of the each performer;
Baggott (paragraph 74) teaches concerning determining the number of active delivery agents in an area.

determining a number of orders of the at least one region in a preset future time period according to historical order information;


determining a transport capacity shortage degree of the at least one region according to the number of orders of the at least one region in the preset future time period and the transport capacity of the at least one region;
Baggott does not explicitly teach, but Mohr (paragraphs 77-78) teaches increasing transport capacity. 
It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Baggott and Mohr. The motivation is combine known techniques for managing a fleet of delivery vehicles.

sending the transport capacity shortage degree to the wearable device of the each performer of the plurality of performers in the monitored area for display and/or voice reminding, wherein the wearable device includes a display module or/and a voice module.
Baggott (paragraphs 57, 67, and 90) teaches concerning positional information from a user device. Baggott (paragraph 74) further teaches sending a push message to all drivers via a communication network to delivery agent applications. 

AS TO CLAIM 3 (of 1) 
wherein obtaining the transport capacity of the at least one region according to the positional information and the processing progress information of outstanding orders of the performer comprises:
acquiring a number of outstanding orders of the performer;
Baggott (paragraph 74) teaches concerning outstanding orders

in response to information that the performer has a number of outstanding orders of 0, increasing the transport capacity of the region to which the positional information of the performer belongs;
in response to information that the performer has a number of outstanding orders of at least 1, increasing the transport capacity of the corresponding region in the monitored area according to the information of each outstanding order.
Baggott does not explicitly teach, but Mohr (paragraphs 77-78) teaches increasing transport capacity.
It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Baggott and Mohr. The motivation is combine known techniques for managing a fleet of delivery vehicles.

AS TO CLAIM 4 (of 3) 
wherein increasing the transport capacity of the corresponding region in the monitored area according to the information of each outstanding order comprises:
in response to information that the outstanding order has been responded, increasing the transport capacity of the region to which a completing place of the outstanding order belongs by a first adjustment value;
in response to information that the outstanding order has not been responded, increasing the transport capacity of the region to which a responding place of the outstanding order belongs by a second adjustment value.
Baggott does not explicitly teach, but Mohr (paragraphs 77-78) teaches increasing transport capacity.

AS TO CLAIM 5 (of 4) 
wherein the first adjustment value corresponds to a first threshold range to which a number of responded outstanding orders held by a performer of the outstanding order belongs;
the second adjustment value corresponds to a second threshold range to which a number of non-responded outstanding orders held by a performer of the outstanding order belongs.
Baggott does not explicitly teach, but Mohr (paragraphs 73 and 78) teaches threshold range of drivers.
AS TO CLAIM 6 (of 3) 
wherein increasing the transport capacity of the corresponding region in the monitored area according to the information of outstanding order further comprises:
acquiring a path from a responding place to a completing place of the outstanding order based on map data;
finding a region through which the path passes;
Baggott (paragraph 58) teaches route planning

increasing the transport capacity of the region.
Baggott does not explicitly teach, but Mohr (paragraphs 77-78) teaches increasing transport capacity.

AS TO CLAIM 7 (of 2) 
wherein determining the transport capacity of the region according to the positional information and the processing progress information of outstanding orders of the each performer comprises:
acquiring transport capacity of adjacent regions of the region;
processing the transport capacity of the region and transport capacities of the adjacent regions of the region;
determining a final transport capacity of the region using the processing.


AS TO CLAIM 9 (of 1)
wherein determining the number of orders of the region in a preset future time period comprises:
determining a number of orders of the monitored area in the preset future time period according to a current date, real-time weather, and an order amount estimation model, wherein the order amount estimation model is obtained based on historical order information;
determining a ratio of the number of orders of the region in the preset future time period and the number of orders of the monitored area in the preset future time period according to the historical order information; 
obtaining the number of orders of the region in the preset future time period according to the ratio of the number of orders of the region and the number of orders of the monitored area in the preset future time period.
Baggott does not explicitly teach, but Mohr (paragraphs 77-78) teaches increasing transport capacity.

AS TO CLAIM 11 (of 1) 
acquiring the positional coordinate points of completing places of historical orders;
clustering a plurality of order clusters according to a density-based clustering algorithm;
obtaining a plurality of regions by including a range of positional coordinate points of completing places of the orders in each order cluster as one region.
Mohr (paragraphs 66-67) teaches concerning supplying areas via a map embodiment.

AS TO CLAIM 22 (of 1),
wherein determining the number of orders of the region in a preset future time period comprises:
determining a number of orders of the monitored area in the preset future time period according to an order amount estimation model, wherein the order amount estimation model is obtained by training the historical order information and the historical order information includes one of a number of orders in a history, a time of placing an order, a date of placing the order, and weather when placing the order of the monitored area.
Baggott (paragraphs 58 and 82) teaches concerning estimating orders based on historical data.

AS TO CLAIM 23 (of 1) 
wherein determining the number of orders of the region in a preset future time period comprises:
determining a number of orders of the monitored area in the preset future time period according to an order amount estimation model, and real-time information of the monitored area, wherein the real-time information includes a current number of orders.
Baggott (paragraphs 67 and 82) teaches concerning estimating orders based on real-time data.

AS TO CLAIMS 12 and 15 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies.

AS TO CLAIMS 14 and 20-21 
The claims recite elements substantially similar to those recited in claims 3-7, 9, and 11. Thus, the art and rationale of claims 3-7, 9, and 11 applies. 

AS TO CLAIMS 17-19 
The claims recite elements substantially similar to those recited in claims 3-7, 9, and 11. Thus, the art and rationale of claims 3-7, 9, and 11 applies. 

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendments to the claims are sufficient to overcome the previous rejection under 35 U.S.C. 112(b) and that rejection is withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argues that the claims are patent eligible under the streamlined analysis. This argument is not persuasive because the instant claims are not directed to an improvement to computer functionality. Rather, the instant claims are directed towards a use of computer functionality, implementing the identified abstract ideas on a generic computer embodiment.
Applicant further argues that the claims are patent eligible at Step 2A – Prong One as not being an abstract idea Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Similarly, Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes.
Applicant further argues that the claims are patent eligible at Step 2A – Prong Two as integrating a practical application. As Applicant only points to further limiting aspects of the previously identified abstract idea, this argument in unpersuasive. A narrower abstract idea remains an abstract idea and patent ineligible.
Applicant further argues that the claims are patent eligible at Step 2B as reciting “substantially more” than the identified abstract idea, and in particular citing to the Berkheimer decision concerning evidence required for such a finding. As discussed in the rejection above, the evidence of the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 41-46 and fig 1.
Applicant then argues that the ordered steps of the claim render the claims patent eligible. This argument is similar to that made above and is similarly unpersuasive. The narrower abstract ideas identified by the Applicant remain abstract ideas and patent ineligible.

Concerning the rejection under 35 USC 102:
Applicant’s amendments to the claims are sufficient to overcome the previous rejection under 35 U.S.C. 102 and that rejection is withdrawn. However, a new grounds of rejection of those claims under 35 USC 103 is now entered.

Concerning the rejection under 35 USC 103:
Applicant’s argues that amended claim language is not taught by the cited prior art. This argument is unpersuasive for the reasons given in the updated rejection above.


Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623